Exhibit 3.2 AMENDMENT TO BYLAWS OF GROWLIFE, INC. Section7 - Quorum: (a) Exceptas otherwiseprovidedherein,or by law, or in the Certificate of Incorporation (suchArticles and any amendments thereof beinghereinafter collectively referred to as the "Certificate of Incorporation"), or for meetings ordered by the Court of Chancery calledpursuantto Section21 1 of the DelawareGeneralCorporations Law, a quorum shall be presentat all meetings of shareholders of the Corporation if the holders of at least 1/3 of the sharesentitledto vote on that matter are represented at the meetingin person or by proxy.
